EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner's amendment was given in an interview with Joel D. Skinner on May 14th, 2021.
The application has been amended as follows:

Claim 5, line 1, replace “Claim 2” with --Claim 1--.

Claim 18, lines 4-5, replace “a flexible tube” with --the flexible tube--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an agricultural gas delivery system comprising: a gas supply adapted to be disposed proximate the bottom of a plant, wherein the gas supply supplies at least CO2 gas, and wherein the plant has a trunk and foliage; a flexible tube connected to the gas supply, wherein the flexible tube is coiled and extendible to permit wrapping around the trunk of the plant and to extend automatically if the plant trunk increases in length or width; a rigid tube 
Goldstein et al. (US 5,713,154) in view of Moffitt et al. (US 10,856,480), further in view of Miyauchi et al. (US 2013/0111811 A1), teaches a similar agricultural gas delivery system as the claimed invention.
However, Goldstein in view of Moffitt, further in view of Miyauchi, lacks wherein the flexible tube is coiled and extendible to permit wrapping around the trunk of the plant and to extend automatically if the plant trunk increases in length or width.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647